Title: From George Washington to Brigadier General James Potter, 7 November 1777
From: Washington, George
To: Potter, James



sir
Head Quarters [Whitemarsh, Pa.] Novr 7th 1777

I have not been favor’d with any Letter from you since I last wrote you.
Upon revolving your Situation & the Nature of the Command you are upon, I begin to be of opinion the Number of Men you have may be rather prejudicial than serviceable to you, as they are a more attractive Object for the Enemy, & more inconvenient for you to move off upon any sudden occasion—I therefore think you had better detain a Sufficient Number to cutt off the Enemy Communication with them parts, & order the residue to Join this Army as soon as convenient. 5 or 600 I suppose you will judge sufficient for this purpose.
I dont intend by this to prevent your executing any plan you may have form’d, for which the Whole of the Men now under your command may be necessary, but am thoroughly perswaded if Nothing of that kind is in agitation, or, you have no Information which Operates against it, the sooner you Comply with this requisition, the more Serviceable it will be.
We have not as yet had the particulars of the firing on the Eving of 5th Inst. The Enemy give out that they were Exercising their Men for an Attack upon the Forts—a few Hours will in all probability unfold the secret. I am Sir your mo: Obed. servt

Go: Washington

